DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-11, 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of the record, either singularly or in combination, fails to teach or fairly suggest, in combination with all of the other elements claimed, 
independent claim 1: “wherein the one or more second highlights temporally overlap with the first highlight, the obtaining including causing data that identifies one or more second highlights to be added to the or each applicable different second digital media file based on the start time and end time of the first highlight; obtaining a selection of at least one of the first highlight and the one or more second highlights; obtaining a third media file for each of the one or more selected highlights, each third media file comprising video image data obtained from the respective second digital media file based on the start and end time of the associated highlight; and creating the first digital media file using at least the one or more third digital media files”
independent claim 8: wherein the one or more second highlights temporally overlap with the first highlight, the obtaining including causing data that identifies one or more second highlights to be added to the or each applicable different second digital media file based on the start time and end time of the first highlight; obtaining a selection of at least two of the first highlight and the one or more second highlights; obtaining a selection of an editing effect to allow combined or simultaneous viewing of the selected highlights; obtaining a third media file for selected highlights created using the selected editing effect, wherein the third media file comprises video image data obtained from the respective second digital media files based on the start and end times of the associated highlights; and creating the first digital media file using at least the third digital media file”
independent claim 11: transcoding at least the video image data for the selected highlights using the selected editing effect, wherein the video image data is, or is based on, video image data obtained from each of the identified second digital media files based on the start time and end time of the associated selected highlights, the transcoding including causing data that identifies one or more second highlights to be added to a respective identified second digital media file based on the start time and end time of the associated selected highlights; and transmitting the first digital media file to the computing device.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484